t c memo united_states tax_court general dynamics corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date david c bohan james m lynch richard t franch and philip a stoffregen for petitioner william h quealy jr and alice m harbutte for respondent memorandum opinion gerber judge petitioner moved in limine to preclude respondent from questioning further or litigating the amount of research credits claimed under sec_411 in connection with fixed-price government contracts for the reasons expressed hereinafter petitioner’s motion will be denied background this case was specially assigned to this division of the court by an date order the parties were placed under a pretrial schedule and trial was set to begin date one of the issues involved whether petitioner was entitled to research credits in connection with fixed-price government contracts although petitioner had claimed other research credits on its original returns for the years in controversy no research credits had originally been claimed with respect to fixed-price government contracts the credits claimed on petitioner’s original returns were examined by respondent’s engineer during the engineer issued a report concerning the credits claimed on the original returns respondent mailed a notice_of_deficiency during unless otherwise indicated section references are to the internal_revenue_code in effect for the periods under consideration the taxable years in this case are and sec_41 was added in the tax_reform_act_of_1986 publaw_99_514 sec d 100_stat_2085 as a successor to sec_30 sec_30 was added by the tax_reform_act_of_1984 pub l sec_471 sec_471 98_stat_494 as a successor to sec_44f the research_tax_credit was established as sec_44f in the economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 rule references are to this court’s rules_of_practice and procedure that in part made adjustments to the originally claimed credits and was based on the engineer’s report during petitioner filed administrative claims on forms 1120x seeking overpayments attributable to research credits in connection with fixed-price government contracts increased credits because petitioner had not originally accounted for or claimed the increased credits an accounting firm accountant was engaged to identify and quantify the amount of the increased credits it was necessary to determine from among the costs in fixed-price government contracts those expenditures which qualified for the research_credit the accountant was not able to develop the amount of the research credits based on references to particular contract line items or based on some method that was specifically related to the contract terms petitioner has explained that its costs were collected and accounted for by work orders that were grouped by reference to an aspect of various products under development or production by analyzing work orders and interviewing petitioner’s employees the accountant developed an amount that petitioner claimed qualified for the credit respondent assigned the engineer who had examined the credit claimed on petitioner’s original returns to examine petitioner’s claim for increased credits the engineer after examining the accountant’s materials and recommending adjustments issued a report in prior to the issuance of the notice_of_deficiency recommending that the increased credits be disallowed in addition the engineer’s report reflected an amount that the engineer believed was allowable if respondent was incorrect regarding the legal theory for disallowance of the research credits attributable to fixed- price government contracts the notice_of_deficiency made no reference to the increased credits claimed by petitioner at the time of the engineer’s report the government was engaged in litigation with another taxpayer involving a substantially_similar theory for disallowing research credits attributable to fixed-price government contracts at the time of the issuance of the notice_of_deficiency and the filing of the petition in this case respondent’s legal approach had been approved by the court of federal claims see 30_fedclaims_839 the decision in fairchild was on appeal during the pendency of this court’s pretrial order in its petition petitioner claimed entitlement to the increased credits and in her answer respondent denied that petitioner was entitled to such credits in an date status report to the court respondent stated concerning the issue of whether petitioner was entitled to the increased credits that the parties expect to enter into stipulations which establish the amounts of increase in petitioner’s r e research expenses for each period the issue will be whether these r e research expenses were ‘funded’ by the contracts in other words respondent reported that it was expected that the parties would be able to agree on the amount of the expenses and hence the substantiation of the credits leaving the legal issue for the court’s consideration the focus of the legal issue was whether petitioner’s research which was performed pursuant to fixed-price government contracts was funded within the meaning of sec_41 the question of whether the research was funded is dependent on whether the amounts petitioner received under the fixed-price government contracts were contingent on the success of the petitioner’s research and thus considered to be paid for the product or result of the research sec_1_41-5 income_tax regs during date the court_of_appeals_for_the_federal_circuit reversed the decision 71_f3d_868 fed cir following this reversal of fortune for the parties in this case respondent advised that she would concede the legal issue that had been decided by the court_of_appeals respondent’s counsel also advised that they were not prepared to stipulate to the amount of research credits based on the engineer’s report but that petitioner must quantify the amount of expenses underlying any credit with respect to fixed- cost government contracts by reference to the contract line items or other contract provisions the accountant’s methodology which had been examined by respondent’s engineer would not satisfy the approach that respondent now contends is appropriate respondent does not contend that her method will result in a larger or smaller credit than the amount reflected in the engineer’s report she only argues that it is necessary to compute the amount of the credit based on the terms of the contract petitioner objected to respondent’s refusal to stipulate to the amount of the increased credit contained in respondent’s engineer’s report on the following grounds respondent should be held to the amount agreed to by the engineer and further respondent should be precluded from reauditing3 and respondent contends that petitioner is required to identify research expenditures in terms of each contract line item in the fixed-price government contracts respondent bases her contention on language in the opinion of the court_of_appeals as follows the court of federal claims correctly held that the availability of the credit does not depend on whether the researcher is in fact paid it depends as stated in sec_1_41-5 on whether by the terms of the research agreement payment is contingent upon development of a specified product or result to be paid contingent on the success of the research 71_f3d_868 fed cir revg 30_fedclaims_839 we do not intend to decide in this opinion whether petitioner’s accountant’s approach or the approach that respondent contends should be followed is the correct approach our focus is solely on the procedural questions raised and relief sought in petitioner’s motion petitioner has couched the language of its motion in terms continued litigating the amount of the increased credit and alternatively if respondent is not precluded from reauditing and or litigating the amount of the increased credit the court should exercise its discretion under rule to shift the burden of proving any decrease in the amount of the credit to respondent because respondent’s engineer had agreed to a number in her report discussion is respondent bound by the findings in the engineer’s report initially we agree with respondent that no binding agreement regarding the amount of the increased claims exists between the parties in this case the reversal in fairchild was the catalyst for the parties’ current disagreement respondent’s engineer likely considered the government’s pending litigation in the court of federal claims in the fairchild case when writing the report concerning the amount of the research expenses and hence the credit respondent’s counsel was aware of the favorable legal precedent when they advised the court that the continued of reauditing the amount of the credit in this court the question is more correctly centered on the issue of whether respondent is bound or estopped from questioning the amount of the credit petitioner claimed in its petition this matter does not involve a question of whether a second_examination was or should be conducted within the meaning of sec_7605 parties were attempting to stipulate to the amount of the credit and only the legal question would be presented to the court after the court of appeals’ reversal of the lower court in fairchild respondent decided to concede the legal issue regarding funding respondent for the first time contended that based on the appellate court’s rationale petitioner was required to show the amount of research expenses in connection with a particular line item in the fixed-price government contracts in that regard petitioner under respondent’s approach would be more specifically required to show that the contract language for that item supports the conclusion that payment is contingent on development of a specified product or result so as to have been paid contingent on the success of the research we note that petitioner’s grievance is not without substance after all respondent’s engineer had reflected an adjusted reduced but apparently agreeable to the engineer amount of research_credit in her report those circumstances had provided petitioner with comfort concerning the resolution of the quantitative aspects of the research_credit controversy ultimately however we view the question here as one of timing and prejudice this is so because no enforceable agreement had been entered into by the parties accordingly we must consider whether respondent timely raised the requirement and whether petitioner has been prejudiced in terms of its opportunity to have a fair trial on the merits of the items in controversy we find that respondent’s action was timely in the setting of this case the parties were preparing for a trial to begin date the litigation had proceeded only a few months into the pretrial schedule and was about months from trial date when the court of appeals’ holding changed the slant of the legal playing field concerning the funding issue this court informally agreed with the parties that they would be given time to consider the effect of the court of appeals’ holding in addition we were disposed to continue the funding issue from the scheduled date starting date approximately month after the fairchild reversal respondent announced her concession of the legal issue and that it would be necessary for petitioner to tie the amount of the credit to the contract language at that point the parties agreed to proceed to trial on the other unresolved issue s beginning date and that any trial concerning the funding issue should be delayed the court agreed to continue the funding issue for a reasonable_time to give the parties an opportunity to evaluate the effects of the concession and respondent’s position on quantification of the research_credit petitioner refers us to 87_tc_1329 affd 872_f2d_1271 7th cir for its contention that this court’s rules and procedures are not to be used by respondent to conduct an audit in that case the commissioner had issued notices of deficiency with little if any prior investigation and respondent’s attorney had attempted through discovery and subpoenas to conduct the investigation ordinarily carried on by respondent’s agents id pincite reflecting upon that situation we stated that the processes of this court are simply not designed to be used to conduct a thorough investigation of a complex tax case id pincite respondent counters that durkin v commissioner supra is not applicable here because the increased credits were not addressed in the notice_of_deficiency but instead were placed in controversy by petitioner’s allegations in its initial pleading petition respondent points out that in her answer she denied petitioner’s claim for the increased credits and that it remains petitioner’s obligation and burden to show entitlement to research credits in connection with the fixed-price government contracts we agree with respondent based on the foregoing we hold that respondent is not bound by the agreement in her engineer’s report should the burden_of_proof be shifted to respondent with respect to the amount of the research_credit on fixed-price government contracts because we have held that respondent may question the amount of the credit we must address petitioner’s alternative request that the court shift the burden_of_proof to respondent with respect to the amount of the credit in this regard petitioner refers us to rule a and suggests that we use our discretion to shift the burden to respondent petitioner does not provide a specific reason for our shifting the burden to respondent petitioner only argues that it would be appropriate rule a generally places the burden_of_proof on petitioner except as provided by statute or determined by the court in that regard under rule a the burden is shifted to respondent in respect of any new_matter increases in deficiency and affirmative defenses in addition this court has authority to sanction a party in appropriate circumstances including shifting of the burden_of_proof see rule shifting the burden_of_proof in particular has been described as a relatively harsh sanction see eg 41_f3d_103 3d cir vacating and remanding tcmemo_1993_213 the assertion of a new_theory which merely clarifies or develops the original determination without being inconsistent or increasing the amount of the deficiency is not a new_matter requiring shifting of the burden_of_proof 77_tc_881 and cases cited therein see also 102_tc_149 respondent argues that her contention that the amount of the credits must be substantiated as described above is a new_theory and not new_matter within the meaning of rule a respondent goes on to point out that her new_theory merely clarifies or develops respondent’s original determination without requiring the presentation of different evidence is not inconsistent with respondent’s original determination or does not increase the amount of the deficiency we do not agree with respondent’s statement that the new_theory will not require the presentation of different evidence because if respondent is correct about the method of determining the amount of the credit petitioner may be required to develop and employ a different methodology from that used by its accountants to calculate the credits we do agree however that respondent’s approach is a different theory rather than new_matter it represents a new_theory for respondent’s denial of the claim for increased credits we note that respondent’s position in this case is not derived from the notice_of_deficiency but from respondent’s answer in response to petitioner’s allegation in its petition in this case respondent did not make a determination in her notice_of_deficiency concerning the increased credits instead petitioner made allegations in its petition seeking the benefit of such the examination of petitioner’s returns that led to the issuance of the notice_of_deficiency and this controversy did not address the increased credits the increased credits were part of a collateral matter in which petitioner had made claim for overpayments based on its claim for increased credits attributable to fixed-price government contracts that claim has not been formally acted on by respondent petitioner’s claim for overpayment involving a series of years including the ones at issue here had proceeded along a parallel path and was not formally incorporated into this proceeding until petitioner made its allegations in its petition respondent’s engineer had reviewed the claim and recommended that it be denied the engineer acknowledging that petitioner would be entitled to some increased credits if successful on the legal issue merely made proposed adjustments which reduced the total amount of the credit petitioner had claimed that total amount was reflected in the engineer’s report petitioner agrees with and relies on the amount proposed by the engineer for purposes of this litigation however respondent’s counsel does not agree to the amount and instead contends that petitioner must show a relation to the contract language to be entitled to the credit the key fact here is that the parties did not enter into a binding agreement with respect to the amount of the increased credit accordingly petitioner continues to bear the burden of proving the amount of the credit and respondent in the context of this litigation has not bound herself to the adjustment that was proposed by her engineer that scenario leaves respondent free to argue positions or theories that she believes set the standard that petitioner must meet to satisfy its burden_of_proof as discussed above the advancing of theories in that setting is subject_to timeliness and fairness accordingly respondent is not precluded from contending that petitioner must show the relationship between the expenditure and the contract provisions is nothing more than respondent’s theory petitioner’s burden_of_proof on this issue will not be shifted to respondent finally respondent has not shown bad faith or any willful act for which a sanction should be considered the parties ideally should develop and adhere to their theories at the earliest possible time in the controversy process in practice that level of foresight and consistency is not always achieved indeed petitioner’s claim for the increased research credits was not part of its original return instead it surfaced near the end of the administrative process preceding this litigation that is a different setting from one where an issue is raised in a taxpayer’s return and developed in the normal course of an audit the circumstances of this case fit within the reasonable limits of controversy development and no remedial action to shift the burden is needed petitioner continues to bear the burden of proving the amount of the increased credit in that regard the court is prepared to allow an adequate pretrial period within which the parties may develop their approaches and attempt to resolve any differences they may have concerning the amount of petitioner’s claim to reflect the foregoing an appropriate order will be issued
